DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-17 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the claim recites the limitation “the delivery device” in line 5. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Regarding claim 20, the claim recites the limitation “the sutures” in line 3. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Regarding claim 21, the claim recites the limitation “the handle” in line 7. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claims 4-17 are rejected due to being dependent on a rejected claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uflacker (US Patent No. 5,713,948).
Figures 1A-1C and 3-4) a method of implanting a stent graft (10) at an aneurysm site (101) of a subject (Col. 2, lines 25-30), comprising the steps of: directing a stent graft (10) to an aneurysm site of the subject (Figure 3), a proximal end of the stent graft being held in a radially constricted position by at least one wire configured as a loop (12) (Figure 1B) that extends through at least one tube (20) and is at least partially secured to the stent graft in a delivery system (Figure 1B) (Col. 4, lines 6-10); and variably moving the at least one proximal end of the wire at the handle (22) in a distal or proximal direction (Figures 1B-1C) [Variably moving within the tube 20 as shown in Figures 1B-1C], to variably increase and decrease radial constriction of the stent graft (Figures 1B-1C) [By moving the loop 12 in and out of the tube 20 which variably increases and decreases radial constriction of the stent graft as shown in Figures 1B-1C] to assist axial and longitudinal alignment of the stent graft at the aneurysm to thereby implant the stent graft at the aneurysm of the subject (Figures 4-5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trout (US Pub No. 2002/0038144) in view of Styrc (US Pub No. 2005/0119722).

    PNG
    media_image1.png
    675
    825
    media_image1.png
    Greyscale
	


    PNG
    media_image2.png
    775
    504
    media_image2.png
    Greyscale


















Regarding claim 1, Trout discloses (Figures 1-3, 5 and 7-9) a stent graft delivery system (Figure 7), comprising: a guidewire catheter (tube to where guidewire 3 goes through as shown in Figures 3 and 5) (see annotated figure above) having a distal end; at least one tube (121, 122) (Figure 1) having a proximal end and a distal end, the tubes arranged in parallel with the guidewire catheter (clearly shown in Figures 3 and 5) (parallel throughout most of the lengths of the tubes and guidewire catheter as shown in Figure 5); and at least one wire (13) extending through the at least one tube (Figure 1), wherein each wire is configured as a loop (131) at the distal end of the tube (Figure 1), and having at least one proximal end.
	Trout fails to disclose a handle; the guidewire catheter extending distally from the handle and the tubes extending distally from the handle.
Styrc, in the same field of endeavor, teaches (Figure 5) a stent graft delivery system that includes a handle (13) (see annotated figure above) at the proximal end of the delivery system. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the delivery system of Trout to have included a handle at the proximal end of the delivery system as taught by Styrc, in order to allow the operator to easily manipulate the delivery system in order to facilitate the surgical procedure. [Trout modified by Styrc would result in the guidewire catheter to be extending distally from the handle and the tubes to be extending distally from the handle]
	Regarding claim 2, Trout modified by Styrc discloses the invention above, Trout further discloses wherein the at least one tube is a first pair of tubes (121, 122) (Figure 1) arranged in parallel (Figures 1, 3 and 5) and the wire (13) extends through the two tubes (Figure 1), the loop (131) linking a portion of the wire extending within each respective tube (Figure 1).
	Regarding claim 20, Trout modified by Styrc further discloses wherein the wires are independently releasable from the remainder of the stent graft delivery system Fully capable in being independently releasable from the remainder of the stent graft delivery system by operating the free ends of the wires as disclosed in Paragraph 0033], whereby the wires can be removed from the sutures at the stent graft, thereby releasing the stent graft from the wires [Fully capable in doing this since the sutures and the stent graft are not positively recited in the claim and are only functionally recited].

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trout (US Pub No. 2002/0038144) in view of Styrc (US Pub No. 2005/0119722) as applied to claim 1 above, and further in view of Uflacker (US Patent No. 5,713,948).
Regarding claims 18-19, Trout modified by Styrc discloses all of the elements of claim 1 above except for the at least one wire is formed of a shape-memory material being Nitinol. 
Uflacker, in the same field of endeavor, teaches (Figures 1A-1C) a stent graft delivery system that includes loops (11, 12) made of Nitinol (Col. 4, lines 11-12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one wire of Trout to have been made of Nitinol as taught by Uflacker, in order to provide a flexible and sturdy material to facilitate the surgical procedure.



Allowable Subject Matter
          Claims 3-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if they overcome the 112 rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.